DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20150207983 A1).
Regarding claim 1, Kang shows an image sensor 2510 in Fig. 13 that has a pixel array in an image acquisition area.  Element 2120 is a position detection coil that is arranged in an area that surrounds the image acquisition area.
Regarding claim 2, element 2210 is a lens and element 2220 is an actuator coil.
Regarding claim 3, lens 2210 is configured as an auto focus coil.
Regarding claim 6, Fig. 14 shows the position detection circuitry.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20150130990).
.
Claim(s) 1-3, 6, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuji (JP 2018-189703 A).
Regarding claim 1, image sensor 11 in Fig. 1 has a pixel array.  Element 32 is a position detection coil shown on the circuit board surrounding the image sensor 11 in Fig. 2.
Regarding claim 2, element 16 is a lens.
Regarding claim 3, the lens 13 is an autofocus lens (see AF circuit 53 in Fig. 4).
Regarding claims 6 and 8, Fig 4 shows a position detection circuit within block 31.
Regarding claim 11, Fig. 6 discloses a smart phone as containing the camera module.
Regarding claim 12, Katsui discloses the focus drive signal is a pulse width modulated signal.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 4, 5, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150207983 A1).
Regarding claims 4, 5, 8 and 10, see the focus control shown in Fig. 18 and its detailed written description.  Numbered paragraph 0122 discloses that the circuits 2520 and 2530 reads out the signal from the image sensor 2510 and generates a focus position signal that represents a difference between the detected lens position signal and the optimal focus position value.  .  It would have been obvious to one of ordinary skill in the art, at the time this application was filed, that driving of the focus lens that driving the focus lens before the focus position signal is supplied to the driving would be undesirable.  Thus, the disclosed circuitry in effect should include a permission signal to pass the calculated signal to the driving control, to avoid unnecessary and time consuming displacement of the lens.  The person of skill in the art would of course terminate the focus drive control signal after the lens is focused, in order to prevent the lens from moving from the calculated position.  This results in the signal generated from the driving controller being a pulse.
Regarding claim 11, the camera module of Kang is an electronic device.
Regarding claim 12, the signal generated from circuit 2530 to the driving circuit is a pulse signal that lasts for the time to drive the lens to the optimal focus position, which is the on time of the drive signal.
.
Claim(s) 4, 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuji (JP 2018-189703 A) as applied to claims 2 and 8 above, and further in view of Takahiro et al. (WO 2016/158161).
Regarding claims 4 and 5 and 10 and 13, Takahiro discloses that an image sensor read out circuit may generate permission signals to the autofocus circuit to allow it to provide a driving signal to the lens driving circuit.  It would have been obvious to one of ordinary in the art, at the time applicant filed the invention, to provide the autofocus circuit of Katsui with a permission signal generated from the image sensor read out circuit, in order to prevent unwanted driving of the autofocus lens.  Katsui already discloses the lens is driven in a pulse width modulation manner.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852